Citation Nr: 1821895	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from October 23, 2008, and in excess of 20 percent from January 19, 2012, for a herniated disc at L5-S1 (also claimed as thoracic segmental dysfunction).

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity, to include a compensable rating prior to January 19, 2012.

3.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease (DDD) (claimed as cervical herniated nucleus pulposus with radiculopathy).

4.  Entitlement to a compensable rating for radiculopathy, left upper extremity.


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to July 1992, June 1996 to June 2001, and July 2004 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for cervical spine DDD without radiculopathy, with an initial evaluation 10 percent, effective October 23, 2008, and denied an increased disability rating for a herniated disc at L5-S1 without radiculopathy.

In a March 2012 rating decision, the Veteran was granted an increased evaluation for residuals, herniated disc, lumbar spine at L5-S1 from 10 percent to 20 percent, effective January 19, 2012.

The claims were remanded in June 2017.

A November 2017 rating decision granted an increased initial evaluation for degenerative disc disease of the cervical spine to 20 percent, effective October 23, 2008.

During the appeal period, in a November 2017 rating decision, the RO granted service connection for radiculopathy, left lower extremity with an evaluation of 10 percent effective January 19, 2012.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 requires consideration of neurological findings, including bladder or bowel impairment.  Accordingly, as service connection was granted for radiculopathy in relation to the Veteran's service-connected lumbar spine disability and entitlement to a compensable rating for the radiculopathy of the Veteran's left upper extremity in relation to his cervical spine disability has been raised by the record; the Board notes that the issues of entitlement to a compensable rating for left upper extremity radiculopathy and entitlement to an increased rating for radiculopathy of the left lower extremity are before the Board for the entire period of time on appeal, including entitlement to a compensable evaluation for left lower extremity radiculopathy prior to January 19, 2012.  


FINDINGS OF FACT

1.  For the appeal period prior to January 19, 2012, the preponderance of the evidence shows that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; and the preponderance of the evidence is against a finding that the Veteran has had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees. 

2.  For the appeal period beginning January 19, 2012, the preponderance of the evidence shows that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees; and a preponderance of the evidence is against a finding that the Veteran has had forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

3.  For the appeal period prior to January 19, 2012, the preponderance of the evidence is against a finding that the Veteran's service-connected radiculopathy, left lower extremity has been productive of mild incomplete paralysis of the sciatic nerve.

4.  For the appeal period beginning January 19, 2012, the preponderance of the evidence is against a finding that, the Veteran's service-connected radiculopathy, left lower extremity has been productive of moderate incomplete paralysis of the sciatic nerve.

5.  For the entire period on appeal, the preponderance of the evidence shows that the Veteran has had forward flexion of the cervical spine greater than 15 degrees and combined range of motion of the cervical spine not greater than 170 degrees; and the preponderance of the evidence is against a finding that the Veteran has had forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

6.  For the period prior to January 19, 2012, the preponderance of the evidence is against a finding that for the Veteran's radiculopathy, left upper extremity had been productive of mild incomplete paralysis of the median nerve.

7.  For the period beginning January 19, 2012, the preponderance of the evidence shows that the Veteran's radiculopathy, left upper extremity had been productive of mildly severe incomplete paralysis of the sciatic nerve; and the preponderance of the evidence is against finding that the Veteran's left radiculopathy, left upper extremity has been productive of moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the period prior to January 19, 2012, the criteria for a disability rating in excess of 10 percent for a herniated disc at L5-S1 (also claimed as thoracic segmental dysfunction) have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).

2.  For the period beginning January 19, 2012, the criteria for a disability rating in excess of 20 percent for a herniated disc at L5-S1 (also claimed as thoracic segmental dysfunction) have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-5243 (2017).

3.  For the period prior to January 19, 2012, the criteria for a compensable rating for service-connected radiculopathy, left lower extremity, have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8520 (2017).

4.  For the period beginning January 19, 2012, the criteria for a rating higher than 10 percent for service-connected radiculopathy, left lower extremity, have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8520 (2017).

5.  For the entire period on appeal, the criteria for disability rating in excess of 20 percent for cervical spine DDD (claimed as cervical herniated nucleus pulposus with radiculopathy) have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-5243 (2017).

6.  For the period prior to January 19, 2012, the criteria for a compensable rating for radiculopathy, right upper extremity, have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8515 (2017).

7.  For the period beginning January 19, 2012, the criteria for a 10 percent disability rating, but no higher, for radiculopathy, right upper extremity have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, DC 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These matters were remanded by the Board in June 2017 for a new VA examination in accordance with the holding in Correia v. McDonald.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thereafter, the Veteran was scheduled for a July 2017 VA examination and he did not report to this examination.  See July 2017 No Show Notice.  He did not provide a reason for his failure to report.  Accordingly, the case has been returned to the Board for appellate review.



	I.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The spine is rated under 38 C.F.R. § 4.71a, DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Under the General Formula, a 30 percent rating contemplates forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, under the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Under the General Formula, a 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Alternatively, under the IVDS Formula, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. 

Lumbar Spine Analysis

The Veteran filed an October 2008 claim for increased rating for a lumbar spine condition.  He is currently in receipt of a 10 percent rating from October 23, 2008, and a 20 percent rating from January 19, 2012, for a herniated disc at L5-S1 (also claimed as thoracic segmental dysfunction) under DC 5242.


Prior to January 19, 2012

The Veteran was afforded a May 2009 VA spine examination and was diagnosed with lumbar spine degenerative disc disease without radiculopathy.  The Veteran had forward flexion of zero to 80 degrees; extension of zero to 22 degrees; right and left lateral flexion of zero to 20 degrees; and right and left lateral rotation of zero to 30 degrees.  

The record includes an April 2010 private neurosurgical consultation report that indicated musculoskeletal examination showed some tenderness over his left low back with some paraspinal muscle spasms and decreased range of motion as well as some tenderness to palpitation over his lower lumbosacral spine. 

Beginning January 19, 2012

The Veteran was afforded a January 2012 VA back examination and the report indicated a diagnosis of herniated disc at L5-S.  Initial range of motion testing revealed forward flexion to 60 degrees with painful motion beginning at 60 degrees; extension to 10 degrees with painful motion beginning at 10 degrees; right lateral flexion to 30 degrees with painful motion beginning at 30 degrees; left lateral flexion to 25 degrees with painful motion beginning at 25 degrees; right lateral rotation to 30 degrees with painful motion beginning at 30 degrees; and left lateral rotation to 30 degrees with painful motion beginning at 30 degrees.  Repetitive use range of motion testing revealed post-test forward flexion to 80 degrees; post-test extension to 30 degrees; post-test right lateral flexion to 30 degrees; post-test left lateral flexion to 30 degrees; post-test right lateral rotation to 30 degrees; and post-test left lateral rotation to 30 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine (back) following repetitive-use testing.  He did not have any functional loss and/or functional impairment of the thoracolumbar spine (back).  Pain on movement was a contributing factor to functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine (back) after repetitive use.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back); did not have guarding or muscle spasm of the thoracolumbar spine (back); did not have muscle atrophy; and did not have intervertebral disc syndrome (IVDS).  

The Veteran was afforded a July 2016 VA back examination and the report indicated the Veteran had a diagnosis of residuals, herniated disc, lumbar spine at L5-S1.  The Veteran reported flare-ups of the thoracolumbar spine (back) and did not report having functional loss or functional impairment of the thoracolumbar spine (back) (regardless of repetitive use).  Initial range of motion testing revealed forward flexion of zero to 80 degrees; extension of zero to 20 degrees; right lateral flexion of zero to 30 degrees; left lateral flexion of zero to 30 degrees; right lateral rotation of zero to 30 degrees; and left lateral rotation of zero to 30 degrees.  Range of motion itself did not contribute to a functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine (back); did not have ankylosis of the spine; and did not have IVDS.  

The Board finds that an increased rating for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time during the appeal period.

In this case, prior to January 19, 2012, the Veteran was afforded a May 2009 VA examination, which demonstrated that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.  Beginning January 19, 2012, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  His most reduced range of motion for forward flexion was 60 degrees.  See January 2012 VA back examination report.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine (back) and did not have ankylosis of the spine.  There were no other neurologic findings or abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  See July 2016 VA back examination report.  Range of motion itself did not contribute to functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  

The Board next turns to the question of whether the Veteran is entitled to a higher rating based upon the diagnostic criteria pertaining to IVDS.  See 38 C.F.R. § 4.25; see also 38 C.F.R. § 4.71a, DC 5243.  

In this case, although the Veteran has reported experiencing flare-ups, there is no evidence of any incapacitating episodes as defined by VA regulation during the entire appeal period.  The Board takes into account the Veteran's lay statements regarding his low back disability; however, he has not described incapacitation as defined by VA regulation.  In fact, VA examinations throughout the record consistently demonstrated that the Veteran did not experience incapacitating episodes of IVDS requiring a prescription for bed rest.  See January 2012 and July 2016 VA back examination reports.  

The Board has considered whether a higher rating may be available under an alternative diagnostic code but finds, for the reasons discussed above, that none is warranted. 

In conclusion, the Board finds that Veteran's lumbar spine disability has not met or nearly approximated higher ratings at any time during the appeal period.  Accordingly, a rating in excess of 10 percent from October 23, 2008, and a rating in excess of 20 percent from January 19, 2012, for a herniated disc at L5-S1 (also claimed as thoracic segmental dysfunction) are not warranted.  See 38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Lower Extremity Radiculopathy Analysis

Next, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a, DCs 5235-5243 requires consideration of neurological findings, including bladder or bowel impairment.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

In this case, during the appeal period, the Veteran was granted service connection for left lower extremity radiculopathy associated with his lumbar spine disability under DC 8520.  See November 2017 rating decision.  As noted in the Introduction, the Board will evaluate whether a rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, effective January 19, 2012, and a compensable rating prior to January 19, 2012, is warranted. 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.
In this case, the Board finds that although the Veteran reported radicular symptoms related to his lumbar spine disability, the medical evidence prior to January 19, 2012, fails to show objective neurological symptomatology that warrants a compensable rating for lower extremity radiculopathy.  Therefore, the Board finds that a rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, effective January 19, 2012, and a compensable rating prior to January 19, 2012, is not warranted. 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve, left lower extremity, were noncompensable prior to January 19, 2012, and mild beginning January 19, 2012.

Prior to January 19, 2012

Although the Veteran has reported symptoms including radiating pain, weakness, and numbness in the left lower extremity, the Board finds there is no indication during the period prior to January 19, 2012, that the Veteran had mild paralysis of the left lower extremity.  Prior to January 19, 2012, sensory examinations were generally intact.  The Veteran was afforded a May 2009 VA spine examination and the report revealed the Veteran reported an onset in 1998 while in service at the time of the initial back injury and the Veteran reported symptoms including shooting pains in both legs, numbness to the right foot with paresthesias, weakness, and fatigue in both legs; daily sharp pain, episodic, and lasting a short duration; and with pain precipitated and aggravated by prolonged, sitting, standing, and driving.  Neurologic examination of the lower extremities; deep tendon reflexes were +1 in the lower extremities; normal sensation to pinprick dull and light touch and vibratory sense in the lower extremities; normal toe walk, heel walk, and heel to toe walk; normal finger to nose; Romberg negative; and normal coordination.  

The Veteran was afforded a December 2009 VA general medical examination and the report indicated that physical examination showed no motor apraxia; negative Romberg test; no assistive device used; no amputation or prosthetics; back bilaterally symmetric without gross deformity; no exaggerated thoracic kyphosis or lumbar lordosis; the Veteran could toe walk, heel walk, and heel to toe walk; as well as had normal and bilaterally equal sensation to pinprick light touch and vibration in the lower extremities.  

An April 2010 private neurosurgical consultation report that indicated that neurological examination of the Veteran's extremities indicated chronic, persistent low back pain and bilateral lower extremity pain and paresthesia.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the left lower extremity do not meet or nearly approximate the criteria for a compensable rating for the period prior to January 19, 2012.  See 38 C.F.R. § 4.124a, DC 8520.

Beginning January 19, 2012

Turning to the period beginning January 19, 2012, the Board finds that a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  The Veteran was afforded a January 2012 VA back examination and the report indicated that sensory examination revealed the Veteran had negative positive straight leg test, bilaterally.  The Veteran had no constant pain of the bilateral lower extremity; no intermittent pain of the bilateral extremity; no numbness of the bilateral lower extremity, no paresthesias and/or dysesthesias of the right lower extremity; and did have mild paresthesias and/or dysesthesias of the left lower extremity.  He had no other signs or symptoms of radiculopathy.  He had left side mild radiculopathy with involvement of L4/L5/S1/S2/S3 nerve roots (sciatica nerve) and his right side was not affected.  The examiner opined that the Veteran had radiculopathy of the left lower extremity secondary to his herniated disc at L5-S1 and no objective findings to support radiculopathy of the right lower extremity. 

The Veteran was afforded a July 2016 VA back examination and the report indicated the Veteran did not have muscle atrophy; did not have radicular pain or any other signs or symptoms due to radiculopathy; did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes); and did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his thoracolumbar (back) spine condition.  Significantly, the examiner indicated that there was no objective evidence of lumbar radiculopathy on current examination.   Based on the complaints and objective findings including that the Veteran's left lower extremity radiculopathy symptoms have been characterized as no more than "mild," the Board finds that the Veteran's radiculopathy affecting the left lower extremity does not meet or more nearly approximate the criteria for a disability rating in excess of 10 percent for the period beginning January 19, 2012.  See 38 C.F.R. § 4.124a, DC 8520.

Therefore, the Board finds that for the period prior to January 19, 2012, the preponderance of the evidence is against the assignment of a compensable rating and beginning January 19, 2012, a rating in excess of 10 percent is not warranted for the left lower extremity radiculopathy.  

Cervical Spine Analysis

The Veteran filed an October 2008 claim for service connection for cervical spine condition.  He is currently in a receipt of 20 percent for rating cervical spine DDD (claimed as cervical herniated nucleus pulposus with radiculopathy) under DC 5242.

Turning to the evidence of record, the Veteran was afforded a May 2009 VA spine examination and was diagnosed with cervical spine degenerative disc disease without radiculopathy.  He had forward flexion of zero to 30 degrees; extension of zero to 30 degrees; right and left lateral flexion of zero to 25 degrees; and right and left lateral rotation of zero to 60 degrees.

The Veteran was afforded a December 2009 VA general medical examination and the report indicated the Veteran had a diagnosis of cervical herniated nucleus pulposus with radiculopathy, left.  He had active range of motion of the cervical spine with forward flexion of zero to 35 degrees limited by stiffness; extension of zero to 40 degrees limited by pain; right and left lateral flexion of zero to 25 degrees; left lateral rotation of zero to 55 degrees; and right lateral rotation of zero to 50 degrees.

An April 2010 private neurosurgical consultation report that indicated musculoskeletal examination showed some tenderness over his left posterior cervical spine, over his left trapezius region, and over the medial border of his left scapula with significantly reduced range of motion for flexion, extension, side-to-side rotation, and side-to-side flexion with an equivocal Spurling's sign to the left and a negative Spurling's sign to the right.  

The Veteran was afforded a January 2012 VA neck examination and the report indicated a diagnosis of cervical spine degenerative disc disease.  Initial range of motion testing revealed forward flexion to 40 degrees with painful motion beginning at 40 degrees; extension to 30 degrees with painful motion beginning at 30 degrees; right lateral flexion to 25 degrees with painful motion beginning at 20 degrees; left lateral flexion to 25 degrees with painful motion beginning at 15 degrees; right lateral rotation to 50 degrees with painful motion beginning at 50 degrees; and left lateral rotation to 60 degrees with painful motion beginning at 60 degrees.  Repetitive use range of motion testing revealed post-test forward flexion to 45 degrees; post-test extension to 40 degrees; post-test right lateral flexion to 35 degrees; post-test left lateral flexion to 30 degrees; post-test right lateral rotation to 55 degrees; and post-test left lateral rotation to 60 degrees.  The Veteran did not have additional limitation in range of motion of the cervical spine (neck) following repetitive-use testing.  He had functional loss and/or functional impairment of the cervical spine (neck) indicated as less movement than normal and pain on movement.  He did not have guarding and/or muscle spasm of the cervical spine (neck).  The Veteran did not have any muscle atrophy and did not have IVDS of the cervical spine.

The Veteran was afforded a July 2016 VA neck examination and the report indicated the Veteran had a diagnosis of degenerative disc disease, cervical spine.  The Veteran is right hand dominant.  The Veteran reported flare-ups and did not report having functional loss or functional impairment of the cervical spine (neck) (regardless of repetitive use).  Initial range of motion testing revealed forward flexion of zero to 45 degrees; extension of zero to 45 degrees; right lateral flexion of zero to 20 degrees; left lateral flexion of zero to 20 degrees; right lateral rotation of zero to 50 degrees; and left lateral rotation of zero to 50 degrees.  Range of motion itself did not contribute to a functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  He did not have muscle atrophy; did not have ankyloses of the spine; and did not have IVDS.

As noted above, cervical spine motion for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  In this case, the Veteran's most reduced range of motion testing results revealed cervical spine flexion was to 30 degrees upon May 2009 VA examination and at no time during the appeal period was the Veteran noted as having favorable ankylosis.  Most recently, the July 2016 VA neck examination report specifically noted there was no ankylosis of the spine.  Therefore, based on range of motion alone, a rating in excess of 20 percent for the Veteran's orthopedic cervical spine disability is not warranted. 

Moreover, review of the record reveals there was no competent evidence supporting a finding that the Veteran's disability picture for his neck disability more nearly approximated a higher rating under either the General Formula or IVDS formula.  See January 2012 and July 2016 VA examination reports.  

In conclusion, the Board finds that Veteran's claim for a higher rating in excess of 20 percent under the applicable rating criteria for his cervical spine disability must be denied as the preponderance of the evidence shows that the Veteran's disability picture for his neck disability more nearly approximates a 20 percent rating for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Upper Extremity Radiculopathy Analysis

Next, as indicated above, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a, DC 5235-5243 requires consideration of neurological findings, including bladder or bowel impairment.  38 C.F.R. § 4.120.  With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that the Veteran is entitled to a separate 10 percent rating for left upper extremity radiculopathy, effective January 19, 2012, the date of his VA examination.  The Board notes that prior to January 19, 2012, the Veteran reported radicular symptoms related to his cervical spine disability; however, the medical evidence prior to January 19, 2012, fails to show objective neurological symptomatology that warrants a compensable rating.  Therefore, the Board finds that a separate compensable rating for the neurological manifestations of the Veteran's cervical spine disability is not warranted prior to January 19, 2012.  See 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Under DC 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent evaluations if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Incomplete paralysis of the median nerve in the minor extremity warrants 10, 20, or 40 percent evaluations if it is mild, moderate, or severe, respectively.  A 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  In the instant matter, the Veteran is right hand dominant.  See July 2016 VA neck examination report. 

Turning to the evidence of record, the Veteran was afforded a May 2009 VA spine examination and the report revealed the Veteran reported an onset of numbness in the left thumb in 2004 while in service at the time of the neck injury and some paresthesias and weakness on the left side.  The Veteran reported that his pain was episodic, on a daily basis, and lasted all day with numbness and paresthesias of the left hand involving the left thumb and index finger; pain was precipitated and aggravated with movement; and he had decreased in grip strength of the left hand as well as decrease in range of motion of the neck area with nerve impingement at C5-C6, C6-C7.  Neurological examination of the upper extremities showed normal motor strength and motor function in the upper extremities; deep tendon reflexes were +1 in the upper extremities; normal sensation to pinprick dull and light touch and vibratory sense in the upper extremities; normal finger to nose; and normal coordination.  

The Veteran was afforded a December 2009 VA general medical examination and the report indicated the Veteran had a diagnosis of cervical herniated nucleus pulposus with radiculopathy, left.  The examination report indicated the Veteran reported symptoms including pain, stiffness, weakness, fatigability, lack of endurance, and incapacitation.  He denied bladder or bowel complaints.  The Veteran reported pain in his neck with decreased range of motion; numbness of the thumb second digit and some weakness in the left arm; and flare-ups occurring  one to two times a month, lasting for a few days, aggravated by inappropriate movements, and alleviated by rest and pain medication.  The Veteran reported radiculopathy to his left hand with paresthesias in the thumb, forefinger, and numbness in to the left hand, weakness and fatigue in the left hand, and rarely had dysesthesia.  Physical examination showed no motor apraxia; negative Romberg test; negative Pronator drift; finger to nose was intact; no tremor, fasciculation, spasticity, or rigidity; no assistive device used; no amputation or prosthetics; neck and back bilaterally symmetric without gross deformity; grip strength 5/5 on the right and 4/5 on the left; as well as normal and bilaterally equal sensation to pinprick light touch and vibration in the upper extremities.
The Veteran was afforded a January 2012 VA neck examination and the report indicated the Veteran had normal sensory examination; did not have radicular pain or any other signs or symptoms due to radiculopathy; and did not have any other neurologic abnormalities related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy).  However, the examiner also indicated the Veteran had mild left side radiculopathy with involvement of C5/C6 nerve roots (upper radicular group) and C5/C6 nerve roots (upper radicular group).  The examiner opined that the Veteran's left upper extremity radiculopathy is at least as likely as not due to his service-connected cervical spine DDD.

The Veteran was afforded a July 2016 VA neck examination and the report indicated the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy; did not have any other neurologic abnormalities related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy); and did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his cervical spine DDD. 

Based on the complaints and objective findings including that the Veteran's left upper extremity radiculopathy symptoms have been characterized as no more than "mild" as of January 19, 2012, the Board finds that the Veteran's radiculopathy affecting the left upper extremity does not meet or nearly approximate the criteria for a compensable disability rating prior to January 19, 2012, but does meet or more nearly approximate the rating criteria for a 10 percent rating, but no higher, beginning January 19, 2012.  See 38 C.F.R. § 4.124a, DC 8515.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability with associated upper extremity radiculopathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and does not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, DC 5242, 4.124a, DC 8515; see also Fenderson, supra.  

In conclusion, the Board finds that for the period prior to January 19, 2012, the preponderance of the evidence is against the assignment of a compensable rating and beginning January 19, 2012, a 10 percent rating, but no higher, is warranted for the Veteran's left upper extremity radiculopathy.  


ORDER

For the period prior to January 19, 2012, entitlement to a rating in excess of 10 percent for a herniated disc at L5-S1 is denied. 

For the period beginning January 19, 2012, entitlement to a rating in excess of 20 percent for a herniated disc at L5-S1 is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity, to include a compensable rating prior to January 19, 2012, is denied.

Entitlement to an initial disability rating in excess of 20 percent for cervical spine DDD is denied. 

For the period beginning January 19, 2012, entitlement to a 10 percent rating for radiculopathy, left upper extremity, is granted. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


